 



EXHIBIT 10.7

Contract No. 210099

FORM OF SERVICE AGREEMENT
FOR RATE SCHEDULE MN365

     This Service Agreement is made and entered into this 29th day of June,
2005, by and between Maritimes & Northeast Pipeline, L.L.C. (herein called
“Pipeline”) and Anadarko LNG Marketing, LLC (herein called “Customer”, whether
one or more),

W I T N E S S E T H:

WHEREAS, Customer and Pipeline are parties to a precedent agreement dated as of
even date herewith (“Precedent Agreement”), pursuant to which Pipeline will
expand its existing system to make available additional pipeline capacity on its
system;

WHEREAS, Customer desires that Pipeline transport gas for Customer’s account
subject to the terms and conditions of this Agreement and Pipeline’s Rate
Schedule MN365; and

WHEREAS, Pipeline desires to transport gas for Customer’s account subject to the
terms and conditions of this Agreement and Pipeline’s Rate Schedule MN365.

     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the parties do covenant and agree as
follows:

ARTICLE I
SCOPE OF AGREEMENT

     Subject to the terms, conditions and limitations hereof, of Pipeline’s Rate
Schedule MN365, and of the GT&C, transportation service hereunder will be firm
and Pipeline agrees to deliver for Customer’s account quantities of natural gas
up to the following quantity:

Maximum Daily Transportation Quantity (MDTQ) 699,300 Dth
Maximum Annual Transportation Quantity (MATQ) 255,244,500 Dth

Notwithstanding the foregoing, commencing on the Initial Commencement Date, as
that term is defined in the Precedent Agreement, the MDTQ shall be a quantity
equal to the Initial MDTQ, as determined pursuant to the terms of Paragraph 5 of
the Precedent Agreement, and the MATQ shall be a quantity equal to the product
of such Initial MDTQ multiplied by 365. From and after the Service Commencement
Date, as that term is defined in the Precedent Agreement, this paragraph shall
be of no further force or effect and the MDTQ and MATQ shall be as set forth in
the immediately preceding paragraph.

 



--------------------------------------------------------------------------------



 



Contract No. 210099

     Pipeline will receive for Customer’s account for transportation hereunder
daily quantities of gas up to Customer’s MDTQ, plus Fuel Retainage Quantity, at
Point(s) of Receipt as specified in Article IV herein. Pipeline will transport
and deliver for Customer’s account such daily quantities tendered up to such
Customer’s MDTQ (and, on a cumulative basis, the MATQ) at Point(s) of Delivery
as specified in Article IV herein.

     On any given Day, Pipeline shall not be obligated to, but may at its sole
discretion, receive at Point(s) of Receipt quantities of gas in excess of
Pipeline’s Maximum Daily Receipt Obligation (MDRO), plus Fuel Retainage
Quantity, but shall not receive in the aggregate at all Points of Receipt on any
day a quantity of gas in excess of the applicable MDTQ, plus Fuel Retainage
Quantity. On any given day, Pipeline shall not be obligated to, but may at its
sole discretion, deliver at any Point of Delivery quantities of gas in excess of
Pipeline’s Maximum Daily Delivery Obligation (MDDO), but shall not deliver in
the aggregate at all Points of delivery on any day quantities of gas in excess
of the applicable MDTQ.

ARTICLE II
TERM OF AGREEMENT

     Service under this Agreement shall commence on the earlier of the Initial
Commencement Date or the Service Commencement Date, as such terms are defined in
the Precedent Agreement, and shall continue in effect for a term ending twenty
(20) years after the Service Commencement Date, as such term is defined in the
Precedent Agreement (“Primary Term”) and shall remain in force from year to year
thereafter unless terminated by either party by two (2) years written notice
prior to the end of the Primary Term or any successive term thereafter. Customer
agrees that Pipeline may terminate this Service Agreement at any time subject to
the provisions of Sections 4 and 16 of the GT&C and such provisions are
incorporated herein by reference. If the Precedent Agreement terminates for a
reason other than pursuant to Paragraph 10(F) thereof, then upon such
termination, this Service Agreement shall terminate and have no further force or
effect.

     THIS SERVICE AGREEMENT SHALL BE DEEMED A “ROFR AGREEMENT” UNDER THE GT&C OF
PIPELINE’S FERC GAS TARIFF, AND THE PROVISION OF A TERMINATION NOTICE BY EITHER
CUSTOMER OR PIPELINE, PURSUANT TO ARTICLE II, OR THE EXPIRATION OF THIS SERVICE
AGREEMENT BY ITS OWN TERMS TRIGGERS CUSTOMER’S RIGHT OF FIRST REFUSAL UNDER
SECTION 4.2 OF THE GT&C OF PIPELINE’S FERC GAS TARIFF.

     Any portions of this Service Agreement necessary to correct or cash-out
imbalances or to make payment under this Service Agreement as required by the
GT&C will survive the other parts of this Service

 



--------------------------------------------------------------------------------



 



Contract No. 210099

Agreement until such time as such balancing or payment has been accomplished. To
the extent that Customer desires to terminate this Service Agreement and
Pipeline agrees to such termination, Pipeline will collect as part of the exit
fee all (or such lesser portion as Pipeline agrees to) of the capacity
Reservation Charges otherwise recoverable by Pipeline from Customer for the
balance of the contractual term, absent such early termination.

ARTICLE III
RATE SCHEDULE

     For the entire period when this Service Agreement is in effect, this
Service Agreement will be subject to all provisions of Rate Schedule MN365 and
the GT&C of Pipeline’s Tariff on file with the Federal Energy Regulatory
Commission, all of which are by this reference made a part hereof.

     Customer agrees to and will pay Pipeline all Reservation, Usage and other
charges and fees provided for in Rate Schedule MN365, as effective from time to
time, for service under this Service Agreement. In the event Pipeline and
Customer agree to a discounted rate for a specified term of service hereunder,
provisions governing such discounted rate and term shall be applicable, and
shall be as specified in the Discount Confirmation to this Service Agreement. In
the event Pipeline and Customer agree to a negotiated rate for a specified term
of service hereunder, provisions governing such negotiated rate and term shall
be applicable, and shall be as specified in the written negotiated rate
agreement between Customer and Pipeline and reflected on an appropriate rate
sheet filed as part of Pipeline’s Tariff.

     Customer agrees that Pipeline shall have the unilateral right to file with
the appropriate regulatory authority and make changes effective in: (i) the
rates and charges applicable to service pursuant to Pipeline’s Rate
Schedule MN365 and under this FERC Gas Tariff; (ii) Pipeline’s Rate
Schedule MN365; and/or (iii) any provision of the GT&C under Pipeline’s Tariff.
Customer shall have the right to take any position before the appropriate
regulatory authority in response to any filing contemplated in this paragraph,
unless Customer has otherwise agreed not to take a particular position.

ARTICLE IV
POINT(S) OF RECEIPT, DELIVERY AND MEASUREMENT

     The Point(s) of Receipt and Point(s) of Delivery at which Pipeline shall
receive and deliver gas, respectively, shall be specified in Exhibit(s) A and B
of this effective Service Agreement. The Point(s) of Measurement shall be
specified in Exhibit A of this effective Service Agreement.

 



--------------------------------------------------------------------------------



 



Contract No. 210099

     Exhibit(s) A and B are hereby incorporated as part of this Service
Agreement for all intents and purposes as if fully copied and set forth herein
at length.

ARTICLE V
QUALITY

     All natural gas tendered to Pipeline for Customer’s account shall conform
to the quality specifications set forth in Section 12 of Pipeline’s GT&C.
Customer agrees that if Customer tenders gas for service hereunder and Pipeline
accepts such gas which does not comply with Pipeline’s quality specifications,
Customer will pay all costs associated with processing of such gas as necessary
to comply with such quality specifications.

ARTICLE VI
ADDRESSES

     Except as herein otherwise provided or as provided in the GT&C, any notice,
request, demand, statement, invoice or payment provided for in this Service
Agreement, or any notice which any party desires to give to the other, must be
in writing and will be considered as duly delivered when mailed by registered,
certified, or regular mail to the post office address of the parties hereto, as
the case may be, as follows:

         
 
  (a) Pipeline:   Maritimes & Northeast Pipeline, L.L.C.
 
      Attn: Vice President
 
      M&N Management Company
 
      890 Winter Street, Suite 300
 
      Waltham, MA 0245
 
      Phone:      (617) 560-1383
 
      Facsimile: (617) 560-1552
 
       
 
  (b) Customer:   Anadarko LNG Marketing, LLC
 
      c/o Anadarko Petroleum Corporation
 
      1201 Lake Robbins Drive
 
      The Woodlands, Texas 77380
 
      Attn: Manager, Commercial Development
 
      Phone: (832) 636-1000_______
 
      Facsimile: (832) 636-8263______
 
       
 
      Anadarko LNG Marketing, LLC
 
      c/o Anadarko Petroleum Corporation
 
      1201 Lake Robbins Drive
 
      The Woodlands, Texas 77380
 
      Attn: Gas Marketing Operations Manager
 
      Phone: (832) 636-1000
 
      Facsimile: (832) 636-7215

 



--------------------------------------------------------------------------------



 



Contract No. 210099

or such other address as either party designates by formal written notice.

ARTICLE VII
ASSIGNMENTS

     Any Company which succeeds by purchase, merger, or consolidation to the
properties, substantially as an entirety, of Customer or of Pipeline will be
entitled to the rights and will be subject to the obligations of its predecessor
in title under this Service Agreement. Either Customer or Pipeline may assign or
pledge this Service Agreement under the provisions of any mortgage, deed of
trust, indenture, bank credit agreement, assignment, receivable sale, or similar
instrument which it has executed or may execute hereafter. Except as set forth
above, neither Customer nor Pipeline shall assign this Service Agreement or any
of its rights hereunder without the prior written consent of the other party;
provided, however, that neither Customer nor Pipeline shall be released from its
obligations hereunder without the consent of the other. In addition, Customer
may assign its rights to capacity pursuant to Section 9 of the GT&C.

ARTICLE VIII
AGENCY ARRANGEMENT

     Customer shall have the right to designate an agent or person to provide
nomination and scheduling information, to receive invoices and make payments, to
take actions necessary to release capacity and to handle imbalance resolutions
for Customer on Customer’s behalf. The agent may be the same as used for similar
purposes with respect to transportation on Maritimes & Northeast Pipeline
Limited Partnership or other third party pipeline. Customer must provide
Pipeline with thirty (30) days’ advance written notice of its agent and the
effective date after which Pipeline is to act in accordance with the directions
of the agent. Pipeline shall be entitled to rely on the representations,
actions, and other directions of the agent on behalf of Customer and will be
fully protected in relying upon such agent. Customer indemnifies and holds
Pipeline harmless with respect to actions taken by Pipeline in reliance on
Customer’s agent.

ARTICLE IX
NONRECOURSE OBLIGATION OF
LIMITED LIABILITY COMPANY,
MANAGING MEMBER AND OPERATOR

     Customer acknowledges and agrees that (a) Pipeline is a Delaware limited
liability company; (b) Customer shall have no recourse against any member of
Pipeline or against Maritimes & Northeast Pipeline Limited Partnership or a
member thereof with respect to Pipeline’s obligations under this Service
Agreement and that its sole

 



--------------------------------------------------------------------------------



 



Contract No. 210099

recourse shall be against the assets and revenues of Pipeline, irrespective of
any failure to comply with applicable law of any provision of this Service
Agreement; (c) no claim shall be made against any member of Pipeline or against
Maritimes & Northeast Pipeline Limited Partnership or a member thereof under or
in connection with this Service Agreement; (d) no claims shall be made against
the Operator, its officers, employees, and agents, under or in connection with
this Service Agreement and the performance of its duties as Operator (provided
that this shall not bar claims resulting from the gross negligence, undue
discrimination or willful misconduct of the Operator) and Customer shall provide
the Operator with a waiver of subrogation of Customer’s insurance company for
all such claims, and (e) this representation is made expressly for the benefit
of the members in Pipeline, the Managing Member, Operator, Maritimes & Northeast
Pipeline Limited Partnership and its members.

ARTICLE X
INTERPRETATION

     The parties hereto agree that the interpretation and performance of this
Service Agreement must be in accordance with the laws of the State of Texas
without recourse to the law governing conflict of laws.

     This Service Agreement and the obligations of the parties are subject to
all present and future valid laws with respect to the subject matter, State and
Federal, and to all valid present and future orders, rules, and regulations of
duly constituted authorities having jurisdiction.

ARTICLE XI
CANCELLATION OF PRIOR CONTRACT(S)

Not applicable.

     IN WITNESS WHEREOF, the parties hereto have caused this Service Agreement
to be executed by their respective duly authorized officers and attested by
their respective Secretaries or Assistant Secretaries, the day and year first
above written.

                  MARITIMES & NORTHEAST PIPELINE, L.L.C.    
 
  by:   M&N Management Company,    
 
      its Managing Member    
 
                By   /s/ Douglas P. Bloom  
 
           
ATTEST:
             
/s/ Randy Pelletier
           

 



--------------------------------------------------------------------------------



 



Contract No. 210099

                  ANADARKO LNG MARKETING, LLC    
 
                By /s/ James R. Larson  
 
           
ATTEST:
             
/s/ Charlene Ripley
           

 



--------------------------------------------------------------------------------



 



FORM OF SERVICE AGREEMENT
FOR RATE SCHEDULE MN365
(continued)

EXHIBIT A

to SERVICE AGREEMENT UNDER
RATE SCHEDULE MN365
BETWEEN
MARITIMES & NORTHEAST PIPELINE, L.L.C.
AND

ANADARKO LNG MARKETING, LLC (“CUSTOMER”)

DATED June 29, 2005

FIRM RECEIPT POINTS

                       RECEIPT PRESSURE       RECEIPT POINT   MDRO   LIMITATIONS
(plus applicable fuel retainage quantities)
                 
   Calais, Maine
  699,300 Dth/d   None stated

      MEASUREMENT POINT   PRESSURE LIMITATIONS
As defined the GT&C
  None stated



 

*   All interconnections between the facilities of Pipeline and facilities of
other operators, including, without limitation, the interconnection between
Pipeline and Tennessee Gas Pipeline Company at Dracut, Massachusetts and the
interconnection between Pipeline and Algonquin Gas Transmission, LLC at Beverly,
Massachusetts, shall be available as Secondary Point(s) of Receipt (as defined
in Pipeline’s FERC Gas Tariff).   *   This Exhibit A shall become effective on
the Service Commencement Date. If the Initial Commencement Date is earlier than
the Service Commencement Date, then for the period of time between the Initial
Commencement Date and the Service Commencement Date, the applicable MDRO shall
equal the MDTQ which shall be determined in accordance with Article I of this
Agreement.



      Signed for Identification Pipeline: /s/ Douglas P. Bloom   Customer: /s/
James R. Larson   Supersedes Exhibit A Dated None

 



--------------------------------------------------------------------------------



 



FORM OF SERVICE AGREEMENT
FOR RATE SCHEDULE MN365
(continued)

EXHIBIT B

to SERVICE AGREEMENT UNDER
RATE SCHEDULE MN365
BETWEEN
MARITIMES & NORTHEAST PIPELINE, L.L.C.
AND
ANADARKO LNG MARKETING, LLC (“CUSTOMER”)

DATED June 29, 2005

FIRM DELIVERY POINTS

                  DELIVERY DELIVERY       PRESSURE POINT   MDDO   LIMITATIONS
Veazie (mainline interconnect with the Veazie Lateral)
  97,200 Dth/d   None stated
 
       
Newington (mainline interconnect with the Newington Lateral)
  32,400 Dth/d   None stated
 
       
Portland Natural Gas Interconnect at Westbrook, Maine
  75,600 Dth/d   None Stated
 
       
Westbrook Lateral
  64,800 Dth/d   None Stated
 
       
Tennessee Interconnect at Dracut, Massachusetts
  197,640 Dth/d   None stated
 
       
Algonquin Interconnect at Beverly, Massachusetts
  231,660 Dth/d   None stated



 

*   All interconnections between the facilities of Pipeline and facilities of
other operators shall be available as Secondary Point(s) of Delivery (as defined
in Pipeline’s FERC Gas Tariff).



*   This Exhibit B shall become effective on the Service Commencement Date. If
the Initial Commencement Date is earlier than the Service Commencement Date,
then for the period of time between the Initial Commencement Date and the
Service Commencement Date, the Primary Points of Delivery and applicable MDDOs
shall be governed by a separate Exhibit B to which Pipeline and Customer will
mutually agree.

      Signed for Identification Pipeline: /s/ Douglas P. Bloom   Customer: /s/
James R. Larson   Supersedes Exhibit B Dated